— Motion for writ of error coram nobis granted and remittitur order entered December 26, 1991 vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on defendant’s direct appeal that would have resulted in reversal, specifically, a preserved issue *719whether the jury verdicts were repugnant. Upon our review of the record of the trial court proceedings, we conclude that the repugnancy issue may have merit. Therefore, the order of December 26, 1991 (178 AD2d 935) is vacated and this court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1; People v LeFrois, 151 AD2d 1046).
Defendant’s present counsel is directed to file his brief with this court on or before July 31, 1992, respondent is directed to file its brief on or before August 31, 1992, and the appeal is to be added to the calendar for the term of court commencing August 31, 1992. Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ. (Entered June 30, 1992.)